Opinion by
Judge Cofer:
The orders appealed from in this case are not final orders within the meaning of section 15 of the Civil Code; and this court, therefore, has no jurisdiction of this appeal. If the appellant desired to rest his case upon his demurrer he should have so intimated to the *625circuit court, and allowed such judgment to be rendered as that court deemed right, and then have prosecuted his appeal from the judgment.
J. H. Lewis, for appellant.
Until the action is disposed of by a judgment finally determining the rights of the parties so far as the circuit court is concerned, no appeal will lie.
Appeal dismissed.